Citation Nr: 1037721	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-01 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to an increased rating in excess of 20 percent 
for service-connected degenerative disc disease of L5-S1. 

3.  Entitlement to service connection for radiculopathy of the 
left lower extremity.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as the appellant or claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1979 to March 1992.  
The Veteran also subsequently served in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal October 2005 and March 2007 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas.  The October 2005 rating decision denied service 
connection for a sinus disorder.  The March 2007 rating decision 
by the Waco RO denied an increased rating in excess of 20 percent 
for service-connected degenerative disc disease of L5-S1. 

Reviewing the procedural record, in a January 2006 substantive 
appeal to the Board, the Veteran appealed the RO's October 2005 
denial of service connection for depression; however, the RO 
subsequently granted that claim, in a November 2007 rating 
decision.  As this represented a complete grant for the Veteran's 
claim for service connection for depression, this claim is no 
longer in appellate status, and is not before the Board.  
38 U.S.C.A. § 7105 (West 2002).  

The Board also notes that, during the pendency of this claim, the 
RO granted the Veteran's claim for entitlement to individual 
unemployability (TDIU), effective April 3, 2009.  In the 
decision, the RO found that the Veteran was unemployable due to 
her service-connected depression, back disability, and bilateral 
knee disabilities.  

Subsequent to the certification of the respective appeals to the 
Board, the Veteran filed claims for service connection for 
radiculopathy of the right and left lower extremities related to 
the service-connected degenerative disc disease of L5-S1.  In an 
April 2008 rating decision, the RO granted service connection for 
radiculopathy of the right lower extremity.  As this represents a 
full grant of the claim for service connection for radiculopathy 
of the right lower extremity, this issue is not in appellate 
status, and is not before the Board.  Id.  In an August 2008 
rating decision, issued in September 2008, the RO denied service 
connection for radiculopathy of the left lower extremity.  In 
September 2008, the Veteran filed a timely Notice of Disagreement 
(NOD).  To date, the RO has not issued a Statement of the Case 
(SOC) regarding this claim.  Accordingly, the Board is required 
to remand this issue for issuance of a SOC.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).
 
The Veteran testified at a July 2010 hearing before the Board via 
video conferencing.  A transcript is of record.  


FINDINGS OF FACT

1.  The Veteran experienced sinus difficulties during service, 
but does not have any sinus disability.

2.  During the entire increased rating period under appeal, the 
Veteran's service-connected back disability was productive of 
limitation of forward flexion of the thoracolumbar spine to, at 
worst, 50 degrees.

3.  The Veteran's service-connected back disability has not been 
productive of forward flexion of the thoracolumbar spine limited 
to 30 degrees or less for any period; and has not demonstrated 
favorable ankylosis of the entire thoracolumbar spine for any 
period.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a sinus disorder have 
not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).

2.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease of L5-S1 have not been met for any 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6. 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242, 5243 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

Duty to Notify

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) 
inform the claimant about the information and evidence necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) 
held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the Veteran's 
status; (2) the existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) the degree 
of disability; and (5) the effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim, and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

In a claim for an increased rating, the VCAA requires only 
generic notice as to the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Regarding the claim for an increased rating for a back 
disability, a December 2006 VCAA notice substantially satisfied 
the provisions of 38 U.S.C.A. § 5103(a).  In this letter, the RO 
informed the Veteran about the information and evidence not of 
record that was necessary to substantiate the claim; the 
information and evidence that VA would seek to provide; and the 
information and evidence the Veteran was expected to provide.  
Regarding the Veteran's claim for service connection for a sinus 
disorder, an August 2004 notice substantially satisfied most of 
the provisions of 38 U.S.C.A. § 5103(a).  In this letter, the RO 
informed the Veteran about the information and evidence not of 
record that was necessary to substantiate the claim; the 
information and evidence that VA would seek to provide; and the 
information and evidence the Veteran was expected to provide.  In 
a March 2006 notice, the RO provided the rating and effective 
date information required by Dingess/Hartman.  

Although the March 2006 was issued after the October 2005 rating 
decision from which the Veteran's appeal for the denial of 
service connection arises, the RO re-adjudicated the claim for 
service connection, as demonstrated by the July 2007 Supplemental 
Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-78 (2006) (validating the remedial measures of 
issuing a fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure timing 
of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006) (Mayfield III) (holding that a statement of the 
case that complies with all applicable due process and 
notification requirements constitutes a re-adjudication 
decision).  As the SSOC complied with the applicable due process 
and notification requirements for a decision, it constitutes a 
re-adjudication decision.  Accordingly, the provision of adequate 
notice followed by a re-adjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, 
citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006) (Mayfield II).

Moreover, despite the late issuance of a letter complying 
replying with the requirements of Dingess/Hartman, there is no 
prejudice in issuing a final decision because the preponderance 
of the evidence is against the claim for service connection; 
therefore, no rating or effective date will be assigned.  

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

Duty to Assist

The Board finds that all necessary assistance has been provided 
to the Veteran.  The evidence of record indicates that VA 
acquired the Veteran's VA, private and service treatment records 
to assist the Veteran with his claims.  The Board notes that, at 
the June 2010 Board person hearing, the Acting Veterans Law Judge 
advised that the record of evidence did not contain a current 
diagnosis for a sinus disability.  The Veteran stated that she 
was prescribed medication for what she believed was a sinus 
disorder within the last month.  The Acting Veterans Law Judge 
advised her that, if she were to provide a current diagnosis and 
nexus opinion from the prescribing physician within 30 days, the 
Board would consider them in evaluating the appeal.  The record 
indicates that the Veteran did not submit any records, diagnosis, 
or nexus opinion during the 30 day period after the hearing, and 
has not provided VA with specific information to request such 
records.  Considering that the Veteran was allowed the 
opportunity to provide additional records and failed to do so, 
the Board finds that a remand to obtain these records is not 
necessary and will proceed with the adjudication of the appeal.  

The Board also notes that VA provided the Veteran with VA medical 
examinations that were thorough and productive of medical 
findings regarding the respective natures and etiologies of the 
Veteran's claims.  As such, there is no duty to provide an 
additional examination or medical opinion for this claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the June 2010 Board hearing, in Bryant v. Shinseki, --- 
Vet. App. ----, No. 08-4080 (Jul. 1, 2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. § 3.103(c)(2) requires that the Acting Veterans Law 
Judge (VLJ) who conducts a hearing fulfill two duties to comply 
with the above the regulation.  These duties consist of (1) the 
duty to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.   Here, 
during the hearing, the Acting VLJ fully explained each of the 
issues.  Regarding the Veteran's claim for an increased rating, 
the Acting VLJ asked questions of the Veteran to ascertain 
whether her back disability had worsened since her prior 
evaluation.  Regarding both claims, the Acting VLJ sought to 
identify any pertinent evidence not currently associated with the 
claims folder that might have been overlooked or was outstanding 
that might substantiate the claim.  The Acting VLJ specifically 
advised the Veteran that what was missing was evidence of a 
current sinus disability, and suggested that, in addition, a 
nexus opinion would also be helpful to her service connection 
claim.  The Acting VLJ held the record open for an additional 30 
days specifically to allow the Veteran to obtain such medical 
evidence of current diagnosis and nexus opinion regarding service 
connection for a sinus disorder.  The representative specifically 
asked the Veteran about any treatment provided for her back 
disability and sinus disorders.  Therefore, the VLJ substantially 
complied with the requirements of Bryant in regarding the 
Veteran's claims on appeal.

Moreover, neither the Veteran nor the representative has asserted 
that VA failed to comply with 38 § C.F.R. 3.103(c)(2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, as noted above, the hearing focused on the elements 
necessary to substantiate each individual claim and the Veteran, 
through her testimony, demonstrated that she had actual knowledge 
of the elements necessary to substantiate her claims for 
benefits.  As such, the Board finds that, consistent with Bryant, 
the Acting VLJ complied with the duties set forth in 
38 C.F.R. § 3.103(c)(2) and that any error in notice provided 
during the Veteran's hearing constitutes harmless error.  

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
 
Service Connection Laws and Regulations

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306 (2009).  A disorder also may be 
service connected if the evidence of record reveals the Veteran 
currently has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders 
diagnosed after discharge may still be service connected if all 
the evidence, including pertinent service records, establishes 
the disorder was incurred in service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists because 
of an approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Service Connection for Sinus Disorder

The Veteran contends she has a current sinus disorder that 
originated in service and has continued since that time.  
Reviewing the service treatment records, in a July 1979 service 
enlistment examination report, the examiner noted that the 
Veteran's nose and sinuses were normal.  In a contemporaneous 
report of her medical history, the Veteran indicated that she did 
not experience nose trouble, frequent colds, or sinusitis.

In a May 1980 service treatment record, the Veteran reported 
experiencing congested sinuses for two days.  The diagnosis was a 
viral upper respiratory infection.  In a November 1980 service 
treatment record, the examiner noted that the Veteran still had 
mild upper respiratory infection symptoms, such as chest cold and 
congestion.

In a December 1984 service treatment record, the examiner 
reported the Veteran had experienced trauma to the nose.  Upon 
review of an X-ray, the examiner stated that there was a fracture 
through the distal 1/3 of the nasal bone with minimal inferior 
angulation, but no other displacement.  The septum was in the 
midline and the remainder was unremarkable.

In a November 1986 service treatment record, the examiner noted 
that both the Veteran's frontal and maxillary sinuses were tender 
to percussion.  The examiner stated that a sinus series found 
underdeveloped frontal sinuses, left side denser than the right.  
However, there was no other definite evidence of sinusitis.  The 
diagnosis was sinusitis, probably bacterial.

In an October 1987 service treatment record, the Veteran reported 
sinus pain.  The examiner noted that the right maxillary sinuses 
were tender to percussion.  The assessment was a viral upper 
respiratory infection.  In a December 1989 service treatment 
record, the Veteran reported having a cold with stuffy nose and 
congestion.  The examiner indicated that the Veteran had symptoms 
of an upper respiratory infection and prescribed medication and 
nasal spray.

In an April 1990 service examination report, the examiner noted 
that the Veteran's nose and sinuses were normal.  In a 
contemporaneous report of her medical history, the Veteran 
indicated that she had experienced sinusitis.  In a comments 
section, the Veteran stated that she had broken her nose in 
Frankfurt, Germany in 1984 and had undergone an operation.  In a 
physician's summary, the examiner stated that the Veteran had a 
history of a nose fracture with septal surgery.

In a March 1992 active duty service discharge examination report, 
the examiner noted that the Veteran's nose and sinuses were 
normal.  In a contemporaneous report of her medical history, the 
Veteran indicated that she had experienced sinusitis.  In a 
comments section, the Veteran stated that she had broken her nose 
in Frankfurt, Germany.  In a physician's summary, the examiner 
stated that the Veteran was status-post nose surgery and that she 
had experienced sinus pain and congestion in 1987.

In a May 1996 private treatment record, the Veteran reported 
sinus congestion for the past three days.  The examiner diagnosed 
upper respiratory infection and bronchitis.  

In a January 1997 reserve service treatment record, the Veteran 
reported sinus congestion.  Upon examination, the examiner noted 
that the Veteran's respiratory system was clear.  In an April 
1997 reserve service examination report, written for the National 
Guard, the examiner noted that the Veteran's nose and sinuses 
were normal.  In a contemporaneous report of her medical history, 
the Veteran indicated that she had experienced sinusitis.  In a 
comments section, the Veteran stated that she had broken her nose 
in 1984.

In a November 2000 statement, provided for the National Guard, 
the Veteran wrote that she did not currently have any medical 
problems.

In a November 2001 private treatment record, the examiner 
diagnosed an acute upper respiratory infection with nasal 
congestion, postnasal drip.  The examiner stated that the Veteran 
had acute viral possible mycoplasmal bronchitis.

In a May 2003 VA treatment record, the Veteran reported 
experiencing a recurring nocturnal cough.  Upon physical 
examination, the examiner noted clear postnasal drip.  The 
diagnosis was nocturnal cough and allergic rhinitis.  

In a July 2003 VA treatment record, the examiner noted a crusty 
patch on the nasal septum.  The examiner diagnosed epistaxis.  

In a January 2006 statement, the Veteran stated that, after she 
had undergone surgery on her nose, the service examiner informed 
her that her sinuses were fractured.  She stated that she 
currently experienced constant bloody noses.  She also indicated 
that she had a hole in the middle of her nose that went to the 
other side.  She stated that, when she blew her nose, she had to 
seal one side of her nose so that something would come out on her 
Kleenex.  She indicated that she struggled to keep her nostrils 
clear.

In a July 2007 statement, the Veteran stated that she fractured 
her nose in Germany and that her sinuses were also fractured.  
She stated that a doctor who performed a nose operation told her 
that she would experience problems with her sinuses.  She 
reported going through "spurts" when she could not breathe well 
out of her nose and that she had been prescribed medication for 
sinus problems from the VA hospital.  

In a May 2009 VA medical examination report, the Veteran reported 
that she had hit her nose against a steering wheel during a motor 
vehicle accident in Frankfurt, Germany.  She reported having 
surgery on her nose soon after the incident.  She reported having 
a sinus problem, especially at night.  She stated that she could 
not breathe through her nose and that she required treatment with 
nasal spray.  Upon physical examination, the Veteran's nasal 
mucosa was pink and glossy.  The examiner noted no enlargement of 
turbinates, non-tender sinuses, and no obvious deviated nasal 
septum.  A contemporaneous X-ray of the nose showed a possible 
old healed fracture deformity of nasal bone on right lateral 
view.  Otherwise, the nose was unremarkable.  A sinus X-ray 
showed prenasal sinuses essentially clear, no polyps or retention 
cyst, no fluid levels, and normal bones.  The diagnosis was a 
healed fractured nose.

At the July 2010 Board personal hearing, the Veteran testified 
that she had broken her nose during service and had experienced 
sinus headaches, difficulty breathing through her nose, and nasal 
discharge ever since.  (Hearing Transcript, pages 7-9).  She 
reported that she had treated the disorder with medication and 
nasal sprays constantly since that time.  (Hearing Transcript, 
page 8).  

Having reviewed the evidence of record, the Board finds that the 
preponderance of evidence weighs against the Veteran's claim for 
service connection for a sinus disorder.  The record indicates 
that the Veteran experienced a nose fracture and sinus problems 
during service; however, the evidence indicates that the fracture 
eventually healed, and that the in-service sinus disorders were 
not chronic during service.  The March 1992 service discharge 
examination indicates that the Veteran's nose and sinuses were 
normal at the time of examination.  

The weight of the evidence also demonstrates no current diagnosed 
disability of the sinuses.  Although the Veteran experienced 
upper respiratory infections and bronchitis after service, post-
service treatment records contain no diagnosis or indication of a 
diagnosed sinus disorder.  The Board has taken into account the 
Veteran's detailed description of her breathing problems and 
treatment; however, the record contains no medical diagnosis for 
a sinus problem.  In the May 2009 VA medical examination report, 
the examiner reported thoroughly examining the Veteran's nose and 
reviewing X-rays of the nose and sinus.  In his report, the 
examiner found the Veteran's nose and sinuses to be largely 
normal, save for a healed fracture.  In addition, there are no 
treatment records indicating a sinus disorder after service.  

For these reasons, the Board finds that the weight of the 
evidence demonstrates that the Veteran does not have a currently 
diagnosed sinus disorder.  Accordingly, a grant of service 
connection is precluded.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (finding that in the absence of proof of present 
disability there can be no valid claim).  As the preponderance of 
the evidence weighs against the Veteran's claim for service 
connection for a sinus disorder, the benefit of the doubt 
doctrine is not applicable and the claim for service connection 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating for Back Disability

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009).  
Percentage evaluations are determined by comparing the 
manifestations of a particular disorder with the requirements 
contained in the VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in 
the Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity resulting 
from such disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
(2009).  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  While the Veteran's entire history is reviewed when making 
a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court held in Hart v. Mansfield, 21 
Vet. App. 505 (2007), that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The Court 
recognized that if VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision on that claim is made.  Thus, VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  Hart, 21 Vet. App. at 
505.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.

Disabilities of the spine usually are rated under the General 
Rating Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 20 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine.

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. 
§ 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 
5242), in addition to consideration of rating under the General 
Rating Formula for Diseases and Injuries of the Spine, rating for 
degenerative arthritis under Diagnostic Code 5003 should also be 
considered.  38 C.F.R. § 4.71a.

Diagnostic Code 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  When there is no 
limitation of motion of the specific joint or joints that involve 
degenerative arthritis, Diagnostic Code 5003 provides a 20 
percent rating for degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations, and a 10 
percent rating for degenerative arthritis with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups.  Note (1) provides that the 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with ratings 
based on limitation of motion.  Note (2) provides that the 20 
percent and 10 percent ratings based on X-ray findings, above, 
will not be utilized in rating conditions listed under Diagnostic 
Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or 
joints involved that is noncompensable (0 percent) under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle spasm, 
or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5293, intervertebral disc syndrome 
(preoperatively or postoperatively) is rated either on the total 
duration of incapacitating episodes over the past twelve months, 
or by combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method results in 
the higher evaluation.  A 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least two 
weeks, but less than four weeks per year.  A 40 percent rating 
requires that the disability be productive of incapacitating 
episodes having a total duration of at least four, but less than 
six weeks per year.  A maximum 60 percent rating is available 
when the condition is manifested by incapacitating episodes 
having a total duration of at least six weeks, but less than 
twelve weeks per year.  38 C.F.R. § 4.71a, Diagnostic Code 5293.

The VA also must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

In this case, the Veteran essentially contends that her service-
connected low back disability warrants a higher initial rating 
than the currently assigned 20 percent.  The evidence in this 
case includes VA treatment records, private treatment records, 
the Veteran's statements, and the Veteran's personal hearing 
testimony.  

The evidence in this case includes a January 2007 VA medical 
examination report, which reflects the Veteran reported taking 
medication to treat her lower back without side effects.  She 
reported constant pain across the lower back, measuring a six on 
a scale of 10.  She indicated that the pain would usually be 
aggravated by prolonged standing, and that she would experience 
some relief by usage of medications and rest.  She reported using 
a back brace in the past.  She indicated experiencing off and on 
back stiffness, especially during flare-up with some limitation 
of motion of her lower back.  The condition did not affect her 
normal daily activities.  She indicated that it affected her 
employment as she was supposed to sometimes lift boxes of 
electrical materials.  She said that she had had to take one-and-
a-half weeks off from work in 2005 due to her lower back.  
Otherwise, she had experienced no days lost from incapacitation 
in the past 12 months.  Upon examination, the range of motion 
findings were as follows: 0 to 90 degrees of forward flexion, 
with pain at 90 degrees; 0 to 30 degrees of extension; 0 to 30 
degrees of lateral flexion bilaterally; and 0 to 30 degrees of 
bilateral rotation.  The examiner noted that there was no 
evidence of pain, fatigue, weakness, or lack of endurance.  There 
was no loss of motion on forward flexion after repetitive use.  
The diagnosis, in pertinent part, was degenerative arthritis, 
degenerative disc disease of the lumbar spine.

In a May 2007 private treatment record, the Veteran reported 
experiencing back pain.  In a June 2007 private treatment record, 
the Veteran reported feeling back pain.  In a June 2007 private 
MRI report, the examiner noted multilevel lumbar spondylosis, 
with a small central protrusion at L4-L5 and severe bilateral 
foraminal narrowing at L5-S1.

In a July 2007 private treatment record, the Veteran reported 
experiencing neck, back, and lower extremity pain.  She stated 
that her pain was usually an eight on a scale of 10, but 
sometimes was a nine.  She indicated that it was a consistent 
sharp pain.  She had noticed changes to her daily living.  The 
examiner diagnosed lower back pain syndrome, lumbar 
radiculopathy, lumbar spondylosis, and lumbar spinal canal 
stenosis.  In a July 2007 private treatment record, the examiner 
indicated performing an epidural injection to relieve back pain.

In a December 2007 private treatment record, the Veteran reported 
that, at the present time, she was unable to go back to work.  
She did not indicate which disorder was causing her difficulty, 
though she indicated that her chief complaints were lower back 
and lower extremity pain.

In a January 2008 VA medical examination report, the Veteran 
stated that her back disorder had worsened since her January 2007 
VA examination.  She reported that, although she had not been 
hospitalized for this disorder, she had undergone epidural 
injections in March 2007 and September 2007.  She stated that, 
after said injections, the condition would improve for two to 
three months, but then the back disability would return.  She 
reported constant pain, moderately severe, involving the lower 
lumbar region, midline, radiating down to the thighs.  She stated 
that this would occur two to three times per week, would last one 
to one-and-half hours, and would be precipitated by prolonged 
standing.  The condition would be alleviated by taking 
medication.  She indicated that the medications caused loose 
stools, but that she had only one bowel movement per day.  She 
reported that this condition was also precipitated by prolonged 
walking.  She stated that she had associated stiffness and 
weakness in the lower back.  She used a back brace on a daily 
basis to support the back.  She also used a cane due to flare-ups 
of knee problems.  She reported no constitutional symptoms and no 
loss of bladder control.  She indicated that she currently was 
working part time only because of her back condition.  She 
indicated that, after the epidurals, she was on bed rest for 
about three to four days, but did not offer any paperwork 
substantiating this claim.  She indicated that the disorder had a 
mild effect on performing chores and activities such as 
showering, dressing, toileting, or grooming.  Upon physical 
examination, the examiner noted that the Veteran was in no 
apparent distress, did not use ambulatory aids, and walked with a 
nonantalgic gait.  There was no evidence of muscle spasm, no 
tenderness of the paraspinous muscles, and no obvious deformity 
in the curvature of the lumbar spine.  The range of motion 
findings were as follows: 0 to 75 degrees of forward flexion, 
with pain between 50 and 75 degrees; 0 to 25 degrees of 
extension, with pain elicited at 25 degrees; 0 to 20 degrees of 
lateral flexion bilaterally; and 0 to 30 degrees of bilateral 
rotation.  After three repetitive forward flexions, there was 
limitation of flexion to 70 degrees.  Besides this limitation, 
there was no further loss of motion on after repetitive use.  The 
examiner stated that, during acute flares, he estimated that 
there was probably limitation of forward flexion at 70 degrees, 
secondary to pain.  However, it was to be noted that this was an 
estimate as the Veteran did not have acute flares upon 
examination.  The examiner also stated that it was an estimate 
that the Veteran would experience mild functional impairment 
secondary to her lower back disability during acute flares.  The 
diagnosis was degenerative disc disease of L5-S1 with 
intermittent radiculopathy to the right lower extremity.

In an April 2009 statement, written in support of the Veteran's 
claim for TDIU, the Veteran's employer stated that he had 
initially reduced the Veteran's hours from 40 to 20 due to her 
service-connected depression disability.  He stated that he had 
recently terminated the Veteran's employment because she had 
difficulty coping with her daily depression, resulting in the 
loss of sales.  

In a May 2009 VA medical examination report, the Veteran reported 
experiencing constant low back pain that was usually moderate and 
sometimes severe.  She indicated that flare-ups would be 
aggravated with prolonged standing, prolonged walking, or 
movement.  She stated that she was not using a back brace 
currently.  She reported that she had not undergone surgery for 
her lower back disability.  She was able to maintain her 
activities of daily living.  The Veteran reported being out of 
work many times for both her back and her knee problems.  She 
indicated that she had stopped working due to frequent absences 
caused by her respective lower back and knee disabilities.  Upon 
physical examination, the range of motion findings were as 
follows: 0 to 50 degrees of forward flexion; 0 to 20 degrees of 
extension; 0 to 25 degrees of lateral flexion bilaterally; and 0 
to 25 degrees of bilateral rotation.  There was no pain upon 
range of motion testing.  The examiner noted no change in forward 
flexion upon repetitive motion.  The examiner estimated that the 
Veteran's range of motion of the lower back would be 0 to 50 
degrees of forward flexion during flare-up and repetitive use due 
to stiffness.  After a review of an MRI report, the examiner 
diagnosed, in pertinent part, degenerative disc disease of the 
lumbosacral spine with radiculopathy, left lower extremities.  

In a May 2009 addendum to the VA examination, the same examiner 
stated that, after a review of the claims file and service 
treatment records, they believed that the Veteran's lower back 
and right knee conditions might predominately impact the 
Veteran's ability to function in her normal occupational 
environment mildly to severely during flare-ups.  

At the June 2010 Board personal hearing, the Veteran testified 
that she had experienced constant pain in her back since November 
2006 and that the condition had deteriorated since that time.  
She indicated that she could not bend over all the way and could 
not sit for long periods of time.  She also reported that her 
back had a tendency to "go out" during common activities such 
as walking.  She indicated that, because she experienced 
recurring episodes during which her back would "go out," she 
had stopped working full time.  She stated that, during flare-
ups, she would experience stiffness, causing her to be unable to 
sit or stand for long periods of time.  (Hearing Transcript, 
pages 3-6).  

After a review of all the evidence of record, the Board finds 
that the Veteran's low back disability does not meet the criteria 
for the next higher 40 percent rating for any period.  Under 
Diagnostic Code 5242 for any period.  The Board finds that the 
weight of the evidence demonstrates that, during the entire 
increased rating period under appeal, the Veteran's service-
connected back disability was productive of limitation of forward 
flexion of the thoracolumbar spine to, at worst, 50 degrees.  The 
Board also finds that the Veteran's service-connected back 
disability has not been productive of forward flexion of the 
thoracolumbar spine limited to 30 degrees or less for any period, 
and has not demonstrated favorable ankylosis of the entire 
thoracolumbar spine for any period.  

Although the Veteran has reported experiencing constant pain in 
the back, the medical evidence does not show additional loss of 
function (i.e., motion) of the lumbar spine due to pain or flare-
ups of pain, supported by adequate pathology, or any such 
additional functional loss due to weakened movement, excess 
fatigability, incoordination, or flare-ups of such symptoms, to a 
degree that would support a rating in excess of 20 percent.  

Also, the evidence does not show that the disability has been 
productive of incapacitating episodes necessitating bed rest 
prescribed by a physician having a total duration of at least 
four, but less than six weeks during the past 12 months, the 
criteria for the next higher 40 percent rating under Diagnostic 
Code 5242.  For these reasons, the Board finds that the 
preponderance of the evidence weighs against a finding of rating 
in excess of 20 percent for any period of increased rating appeal 
under Diagnostic Codes 5242 and 5243.  38 C.F.R. § 4.71a.  

Extraschedular Consideration

The Board also has considered whether referral is warranted for 
extraschedular adjudication.  Ordinarily, the VA Schedule will 
apply unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected back 
disability is inadequate.  The rating assigned under Diagnostic 
Code 5242 is based on the average impairment of earning capacity 
resulting from limitation of motion of the back.  The record 
contains no indication that the Veteran's lower back disability, 
in and of itself, causes greater difficulty than that 
contemplated by the percent rating assigned in this decision.  
The schedular rating criteria in this case provides for ratings 
based on limitation of flexion and limitation of motion, 
including limitation due to orthopaedic factors outlined at 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, as well as ratings based 
on incapacitating episodes.  Therefore, having reviewed the 
evidence and the ratings assigned, the Board finds that the 
evidence does not show such an exceptional disability picture to 
render the schedular evaluation assigned for the Veteran's low 
back disability to be inadequate.

The Board notes that Veteran has been hospitalized on an 
outpatient basis involving steroid injections to the spine during 
the pendency of the appeal.  However, as the Veteran has only 
undergone this procedure twice, the record does not indicate 
frequent hospitalizations.  The Veteran reported that she was 
absent from work and eventually had to stop working due to her 
back disorder; however, the evidence does not support a 
contention that the Veteran's back disability, by itself, caused 
marked interference with the Veteran's employment.  Specifically, 
in an April 2009 statement, the Veteran's employer indicated that 
he had terminated the Veteran's employment due to her service-
connected depression.  Moreover, in a July 2009 rating decision, 
the RO determined that the Veteran was unable to work from April 
2009, a month before her VA examination, as a result of all of 
her service-connected disabilities.  

In short, the record does not indicate that this service-
connected low back disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER


Service connection for a sinus disorder is denied.  

An increased rating in excess of 20 percent for degenerative disc 
disease of L5-S1 is denied.  


REMAND

Regarding the claim for service connection for radiculopathy of 
the left lower extremity, in an August 2008 rating decision 
(issued in September 2008), the RO denied the Veteran's claim.  
In September 2008, the Veteran filed a timely NOD.  To date, it 
does not appear that the RO has issued a statement of the case 
(SOC).  Consequently, this issue must be remanded to the RO to 
issue a SOC and to give the Veteran an opportunity to perfect an 
appeal of such issue by submitting a timely substantive appeal.  
See Manlicon, 12 Vet. App. at 238.

Accordingly, the issue of service connection for radiculopathy of 
the left lower extremity is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Regarding the veteran's claim for service 
connection for radiculopathy of the left 
lower extremity, the RO should provide the 
Veteran and representative with a SOC.  
The Veteran and representative are 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal must be filed.  See
 38 C.F.R. § 20.202 (2009).  If, and only 
if, the Veteran perfects the appeal as to 
this issue, the case must be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


